1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    TIMOTHY ZINDEL, #158377
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     timothy_zindel@fd.org
5
6    Attorney for Defendant
     DAVID J. ZAPPA
7
8                              IN THE UNITED STATES DISTRICT COURT
9
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                     Case No. 2:15-CR-0184 WBS
12                        Plaintiff,
                                                    STIPULATION AND ORDER
13           v.                                     TO ALLOW TRAVEL
14    DAVID J. ZAPPA,
                                                    JUDGE: Hon. Kendall J. Newman
15                        Defendant.
16
17
18          IT IS HEREBY STIPULATED by and between plaintiff, United States of America, and

19   defendant, David J. Zappa, that Mr. Zappa may travel to Santa Rosa, California, to reside with

20   his daughter and third-party custodian. The following conditions have been reviewed and

21   approved by Pretrial Services.

22          1. Mr. Zappa may leave his approved residence (Pete’s Place in Sacramento) at 8:00

23                a.m. on Thursday, January 30, 2020, to travel to Santa Rosa, California, where he will

24                reside with his daughter and third-party custodian, Molly Zappa. He shall spend each

25                evening at her home and will be subject to location monitoring throughout his visit

26                using his existing monitoring equipment.

27          2. Mr. Zappa may be outside the home between 8:00 a.m. and 8:00 p.m. during each day

28                of his visit. He shall return to Pete’s Place in Sacramento by 12:30 p.m. on Tuesday,

                                                                            U.S. v. Zappa, 15-CR-0184 WBS
1               February 4, 2020.
2           Pretrial Services advises that Mr. Zappa is in compliance with his conditions of release.
3    Pretrial has reviewed and approved this request, which is similar to requests granted in 2017,
4    2018, and 2019. Officer Basurto has confirmed this information with Ms. Zappa, who is her
5    father’s third-party custodian. Ms. Zappa is aware of her father’s conditions of release. There
6    are no minors living in the home, she is aware of Mr. Zappa’s restrictions re contact with minors,
7    and she has advised Pretrial Services that she does not have internet service or Wi-Fi at her
8    house. Mr. Zappa’s existing conditions (which remain in force) preclude internet and computer
9    access except as authorized in advance by Pretrial Services.
10                                                Respectfully submitted,
11
12                                                HEATHER E. WILLIAMS
                                                  Federal Defender
13
14   Dated: January 28, 2020                      /s/ T. Zindel
                                                  TIMOTHY ZINDEL
15
                                                  Assistant Federal Defender
16                                                Attorney for David J. Zappa

17                                                McGREGOR SCOTT
                                                  United States Attorney
18
19   Dated: January 28, 2020                      /s/ T. Zindel for M. Chernick
                                                  MIRA CHERNICK
20                                                Assistant U.S. Attorney
                                                  Attorney for Plaintiff
21
22
23
24
25
26
27
28
                                                                            U.S. v. Zappa, 15-CR-0184 WBS
1                                              ORDER
2           The above request is granted. Mr. Zappa shall follow the restrictions on his travel and
3    release as set forth above.
4           IT IS SO ORDERED.
5    Dated: January 28, 2020
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                          U.S. v. Zappa, 15-CR-0184 WBS
